Citation Nr: 0031131	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for opaque 
eardrums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the RO 
that, among other things, denied a claim of entitlement to an 
increased (compensable) rating for opaque eardrums and denied 
an application to reopen a claim of entitlement to service 
connection for hearing loss.  The veteran also appealed from 
a June 1999 rating decision by the RO that, among other 
things, denied a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  

During the pendency of the appeal, by rating action in 
May 2000, the RO granted service connection for bilateral 
hearing loss and for PTSD.  Consequently, these service 
connection claims are no longer on appeal before the Board.


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
his service-connected opaque eardrums; the evidence does not 
suggest that he experiences problems not contemplated by the 
rating schedule.


CONCLUSION OF LAW

An increased (compensable) rating for opaque eardrums is not 
warranted.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.20, 4.87a (Diagnostic Code 6211) (1998); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.87 (Diagnostic Code 
6211) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the question 
arises as to which provision now governs.  Id. at 311.  
However, in this case, although other criteria relating to 
diseases of the ear were changed, Diagnostic Code 6211 was 
not changed.  Diagnostic Code 6211 governs the evaluation to 
be assigned for a perforation of the tympanic membranes.  
Since rating criteria for opaque eardrums have not been 
established, the RO selected Diagnostic Code 6211 as the one 
that provides the best approximation of the veteran's 
disability.  The Board agrees with this analysis and 
therefore finds that, because the rating criteria under 
Diagnostic Code 6211 did not change, the Board need not 
address the question of whether old or new criteria are more 
favorable to the veteran's claim.  

When examined by VA in November 1995, the veteran gave a 
history of being exposed to gunfire for three years which 
damaged his ears.  Examination of the auricles, auditory 
canals, tympanic membranes, tympanums, and mastoids was 
normal.  The veteran had no active ear disease or infectious 
disease of the middle or inner ear.  Tinnitus and hearing 
loss were diagnosed.

At the most recent VA ear examinations in May 1997, the 
veteran gave a history of noise exposure to gunfire when he 
was a gunner during service.  He also gave a history of some 
occupational noise exposure as a carpenter after service.  
Examination of the auricles, auditory canals, tympanic 
membranes, tympanous, and mastoids was normal.  Tinnitus and 
hearing loss were diagnosed.

The veteran's service-connected opaque eardrum is currently 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6211 (2000).  (Service 
connection was granted by the RO in May 1946 and a zero 
percent rating has been in effect since.)  Under either the 
old or new criteria, a maximum rating of zero percent is 
assigned for perforated eardrums.  38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998); 38 C.F.R. § 4.87a, Diagnostic 
Code 6211 (2000).  Given the similarity between the listed 
condition (perforated eardrums) and the veteran's condition 
(opaque eardrums), and because the record does not suggest 
that the veteran's condition causes a debilitating problem 
other than what one might expect from a perforated eardrum, a 
higher schedular rating is not warranted.  

Although the veteran has expressed his belief that the opaque 
eardrums warrant a higher rating, suggesting a claim for an 
extraschedular evaluation, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the opaque eardrums have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
The intent of the schedule in cases of opaque eardrums is to 
award no compensation.  Diagnostic Code 6211.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

An increased (compensable) rating for opaque eardrums is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


